Citation Nr: 1308417	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right arm/shoulder disability, to include as secondary to service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and a hand condition, other than the residuals of fractured fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to February 1953 and from October 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Cleveland RO before Kathleen K. Gallagher, a Veterans Law Judge sitting in Washington, DC.  A transcript of this hearing is included in the claims file.

The case was most recently before the Board in August 2012, at which time the claim was remanded to the RO via the Appeals Management Center (AMC) for additional development.  In a January 2013 supplemental statement of the case, the RO continued the denial of the claim.  The case has now been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of the issue on appeal has been obtained.

2.  The preponderance of the evidence does not show that the Veteran's current right shoulder disability began in service, was diagnosed within a year of his discharge from active duty, or was caused or aggravated by a service-connected disability.  

CONCLUSION OF LAW

A right arm/shoulder disability was not incurred in service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007 with regard to the claim for service connection for a right arm/shoulder disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the agency of original jurisdiction in the May 2007 rating decision presently on appeal.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All identified post-military medical records have been obtained and associated with the file.  In the August 2012 remand, the Board directed the RO to attempt to obtain the Veteran's outstanding private medical records from Dr. K. at Kaiser Permanente.  In September 2012, the RO sent the Veteran a letter requesting that he submit VA Form 21-4142 Authorization and Consent to Release Information to VA for these private treatment records.  The Veteran did not respond to this request.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Veteran and his representative have not identified any other outstanding relevant evidence.

VA examinations with respect to the issue on appeal were completed in January 2011 and December 2011 and an addendum opinions were obtained in September 2011 and October 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records and VA medical records in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record and the statements of the Veteran and are supported by the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As noted above, the case was previously before the Board.  Most recently, 
in August 2012, the Board remanded the claims in order to obtain the Veteran's private treatment records and to obtain an addendum medical opinion regarding whether the claimed disorder was related to the Veteran's military service or was caused or aggravated by a service-connected disability.  The Board again notes that although the Veteran was contacted by the RO in September 2012 in an attempt to obtain his private treatment records, he has yet to respond to VA's request.  As previously noted, the Board finds the VA examination reports to be adequate with which to decide the Veteran's claims.  See Barr, 21 Vet. App. at 312.  While the Board acknowledges that the October 2012 VA examiner did not provide an opinion on direct service connection in the manner requested by the Board (whether the claimed disorder was as likely as not related to the Veteran's military service), the October 2012 VA opinion nonetheless addresses the critical issue to the Veteran's claim, namely the etiology of his current right shoulder disability.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West,13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims that service connection is warranted for his current right arm/right shoulder disorder.  He claims that his right arm and shoulder condition is caused or aggravated by his service-connected residuals from fractures of multiple fingers of the right hand and his service-connected right hand condition, other than the residuals of fractured fingers.  The Veteran states that he sustained injuries when his right hand was crushed while loading ammunition in a 120 mm. anti-aircraft gun.  He sustained a crushing-type injury to the right hand with lacerations and fractures of multiple fingers.  He attributes the injuries he sustained during this incident to his current his right arm and shoulder symptomatology.

The service treatment records have been reviewed and do not indicate that a chronic right arm/shoulder disability began during the Veteran's military service.  The service treatment records reflect that he suffered fractures and lacerations to the fingers of his right hand when his hand was crushed by a fuse timer of an artillery piece in May 1957.  However, these records are negative for reports or diagnoses related to his right shoulder.  The February 1958 report of medical examination shows that the clinical examination of the upper extremities was normal.

The Board notes that the Veteran has been granted service connection for residuals of the fractured fingers on his right hand and for a right hand disability, other than the fractured fingers.

Post-military private medical records document the Veteran's reports of right shoulder symptomatology.  During a January 2007 private medical assessment, the Veteran reported having right shoulder pain for more than two years.  He also reported having the shingles in October 2006, with a rash over his right scapula that resolved, pain radiating down his right arm, and pain and swelling in his right hand for three months.  Following a physical examination, he was assessed with having shoulder and hand syndrome and herpes zoster with complications.    

A March 2007 private treatment record includes the Veteran's report of experiencing right shoulder pain for one year, with no specific injury reported.  As indicated in this record, a December 2006 x-ray of the right shoulder revealed acromioclavicular osteoarthritis.  A clinical examination revealed an assessment of frozen right shoulder.  The private examiner commented that the Veteran's shoulder symptoms appeared to predate the shingles episode.  Subsequent private records reflect that the Veteran underwent therapy for his right arm, shoulder, and hand.  

The Veteran underwent a VA examination in January 2011 to assess the etiology of his claimed right arm and shoulder disability.  He reported having right shoulder pain going back into the 1950s.  He described his symptoms as some aching, soreness, pain, and tenderness.  The examiner commented that the Veteran probably now had a chronic tendonitis in the shoulder.  A right shoulder x-ray showed arthritis.  The examination revealed a diagnosis of tendinitis of the right shoulder with arthritis.  The examiner opined that based on a review of the record and the examination, the Veteran's right shoulder was not likely related to his right hand, but rather a natural age progression.  In a September 2011 addendum report, the examiner further commented that the Veteran's right shoulder condition was not related to his right hand condition or his right hand fracture.

In December 2011, the Veteran underwent a second VA examination with respect to his claim.  He reported having right shoulder pain since 2007 after receiving a diagnosis of the shingles.  The clinical examination revealed a diagnosis of right shoulder arthritis.  Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's current right shoulder condition would be less likely than not related to his service-connected healed fractures of the right fingers.  The examiner highlighted that medical evidence did not show a report of right shoulder pain until 2007.  The examiner further stated that there would be no mechanism of injury related to the in-service right hand finger fractures to the Veteran's current right shoulder condition.  According to the examiner, the Veteran's mild degenerative changes in his right shoulder were more likely than not a result of normal age progression, to include the Veteran's work history of manual labor.  His right shoulder condition of chronic pain was more likely than not a result of post herpetic neuralgia.  The examiner noted that the Veteran relayed a history of pain starting after he received a diagnosis of herpes zoster.  The examiner concluded that there were no medical records of evidence available to establish a nexus of symptoms or physical examination findings to support that the Veteran's right shoulder condition was related to his in-service right finger fractures.  

In an October 2012 VA examination report, the examiner who performed the December 2011 examination provided an addendum opinion that addressed whether the claimed disorder was aggravated by the Veteran's service-connected right fingers and hand disabilities.  Following a review of the claims file, the examiner opined that the Veteran's right shoulder condition would be less likely than not related to or aggravated by his service-connected healed fractures of the fingers.  The examiner highlighted that the claims file did not show a report of shoulder pain until 2007.  According to the examiner, there would be no mechanism of injury related to the in-service right hand finger factures to the Veteran's current right shoulder condition.  The examiner stated that there were no medical records of evidence available to establish a nexus of symptoms or physical examination findings to support that the Veteran's right shoulder condition was related to his in-service right finger fractures.  The examiner concluded that the Veteran's mild degenerative changes in his right shoulder were more likely than not a result of normal age progression, to include the Veteran's work history of manual labor.  The examiner further concluded that the Veteran's right shoulder condition of chronic pain was more likely than not a result of post herpetic neuralgia.  The examiner highlighted the Veteran's reported history of pain that begin after the diagnosis of herpes zoster.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a right arm/shoulder disability.  Although the medical evidence of record reflects that the Veteran currently has a diagnosis of right shoulder arthritis, the preponderance of the evidence does not indicate that this condition is etiologically related to the Veteran's military service or to his service-connected right hand and finger fractures disabilities.  Accordingly, the claim for service connection is denied.

The Veteran has essentially attributed his current right shoulder condition to an in-service crushing-type injury to his right hand.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  In this case, the Veteran's service treatment records reflect that he sustained injuries to his right hand in May 1952 when his right hand was crushed by a fuse timer of an artillery piece.  As such, the Veteran's account of experiencing right upper extremity symptoms while on active duty is considered competent.

Having found the Veteran's lay statement to be competent in this instance, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having right upper extremity symptomatology, at least of an acute and transitory nature, during his military service is credible.  Again, the Board notes that the Veteran's service treatment records document treatment following his right hand injury.  Although these records do not include reports of right arm or shoulder symptomatology, the Board finds it plausible that the Veteran experienced right arm symptoms of an acute and transitory nature directly following this incident.  Thus, the Board finds it credible that the Veteran experienced right upper extremity symptomatology during his military service.  However, the fact remains that there is no evidence that the Veteran suffered a chronic right shoulder or arm disability as a result of the reported in-service incident.

In this regard, the Board finds the Veteran's February 1958 report of medical examination to be highly probative as to his condition at the time directly following his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The February 1958 separation physical examination report is entirely negative for any clinical findings relevant to or a diagnosis of a right shoulder disorder and therefore weighs heavily against the claim.  

Moreover, the medical evidence does not show any evidence of a diagnosed right shoulder disorder until 2007.  This diagnosis was rendered nearly fifty years after his discharge from active duty service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Essentially, the evidence does not show that the Veteran's right shoulder arthritis was diagnosed within a year of his discharge from the military in December 1957, and therefore, presumptive service connection is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has reported experiencing a continuity of right arm symptomatology since service, the Board does not find his statements in this regard to be credible given the Veteran's own inconsistent statements and the contradictory evidence of record.  The medical evidence does not show any reports of right shoulder symptomatology until January 2007, at which time the Veteran reported having right shoulder pain for approximately two years.  The Board notes that this report occurred over multiple decades after the Veteran's separation from the military.  He later reported in March 2007 that his right shoulder symptoms began one year prior.  Based on his own report during the December 2011 VA examination, the Veteran identified the onset of his symptoms as 2007, still decades after his discharge.  In light of the lack of any record of treatment for or reports of right arm and shoulder symptomatology for nearly fifty years after service and the internal inconsistency of his accounts of the onset of his symptoms, the Board finds any of the Veteran's reports of continuity of right arm and shoulder symptomatology since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

The Board also finds that there is no competent medical evidence that suggests a nexus between the Veteran's currently diagnosed right shoulder arthritis and his period of active service.  In this regard, the Board highlights that based on the clinical examinations of the Veteran and reviews of the claims file, a VA examiner essentially determined in December 2011 and October 2012 that the Veteran's current right shoulder condition was related to natural age progression and his work history of manual labor.  The examiner attributed the Veteran's chronic right shoulder pain to his post-service herpes zoster episode.  The Board finds the VA examiner's December 2011 and October 2012 opinion to be highly probative, as it is definitive, based upon a complete review of the Veteran's entire claims file and/or clinical examination of the Veteran, and is supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim for direct service connection or submitted objective evidence that otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran's primary theory in support of this claim is that his right shoulder disorder is caused and/or aggravated by his service-connected right finger fractures and hand disabilities.  Thus, he claims that secondary service connection is warranted.  Unfortunately, the Veteran's claim also fails under a secondary theory of entitlement.  In reaching this conclusion the Board notes that the December 2011 and October 2012 VA opinions provide the most probative evidence against this theory of entitlement.  In the December 2011 and October 2012 VA examination reports, the VA examiner essentially opined that the Veteran's current right shoulder disorder was less likely than not caused or aggravated by his service-connected right finger injuries.  Indeed, the VA examiner attributed his right shoulder condition and pain to normal age progression, the Veteran's history of manual labor, and his post herpetic neuralgia.  The Board also notes that the January 2011 VA examiner similarly attributed the Veteran's right shoulder disorder to natural age progression, and not to his service-connected right fingers and right hand disabilities.  Since these medical opinions were based on a review of the pertinent medical history and are supported by sound medical rationale, they provide compelling evidence against the Veteran's claim that his right shoulder disorder is secondary to his service-connected right hand and finger disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

In addition to the medical evidence, the Board has also considered the Veteran's statements that his right shoulder disorder is related to his in-service right hand injuries, or in the alternative, to his service-connected right hand and fingers disabilities.  A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, the Veteran's right shoulder/arm claim is for a disability that is not subject to lay opinions concerning etiology.  While some symptoms of the disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the claimed disorder requires medical training.  The Veteran simply does not have the medical expertise to provide an opinion regarding the etiology of this disorder.  Thus, the Veteran's lay assertions as to the etiology of the claimed disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right arm/shoulder disability on a direct, presumptive, or secondary basis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right arm/shoulder disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


